SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

140
CA 12-01393
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


JESSIE B. JACKSON, JR., PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JAMES A. SCHWAB AND NANCY I. SCHWAB,
DEFENDANTS-APPELLANTS.


BOUVIER PARTNERSHIP, LLP, BUFFALO (GEORGE W. COLLINS, JR., OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JOHN J. FLAHERTY, WILLIAMSVILLE, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered November 15, 2011. The order, insofar as
appealed from, denied in part the motion of defendants for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on November 9, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 15, 2013                       Frances E. Cafarell
                                                Clerk of the Court